Motion granted and appeal unanimously dismissed as academic and matter remitted to Supreme Court, Erie County, to vacate the *692conviction and dismiss the indictment, sua sponte, or on application by the District Attorney or the attorney who appeared for defendant (see People v Mintz, 20 NY2d 770; People v Massaro, 78 AD2d 775, application for lv to app den 52 NY2d 835). (Appeal from judgment of Supreme Court, Erie County, Flynn, J. — criminal possession controlled substance, third degree.) Present — Dillon, P. J., Hancock, Jr., Doerr, Denman and Boomer, JJ.